Citation Nr: 0023333	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-06 457A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUES

1.  Entitlement to service connection for obsessive 
compulsive neurosis, depressive personality disorder.

2.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1970 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for obsessive 
compulsive neurosis, depressive personality disorder, and 
denied entitlement to a nonservice-connected pension.  


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has obsessive compulsive neurosis or a depressive 
personality disorder that was related to service.

2.  The veteran's claim for service connection for obsessive 
compulsive neurosis and depressive personality disorder is 
not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for obsessive 
compulsive neurosis and depressive personality disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in July 1975 and August 
1975 the veteran was referred to USAF Hospital at Plattsburgh 
AFB for psychological services.  In January 1976 he was 
evaluated in the Mental Health Clinic and it was noted that 
he was much more relaxed and showed no explosiveness as in 
the July 1975 sessions.  It was also noted that there 
appeared to be no dysfunctional mental patterns at that time, 
and there was no evidence of neurosis, psychosis, or 
personality disorder.  On his Report of Medical History, 
prepared in conjunction with his separation examination in 
April 1976 the veteran responded "yes" to having frequent 
trouble sleeping, and indicated that he had trouble sleeping 
due to "nerves", and he claimed he always had this 
condition.  On his separation examination in April 1976 he 
was evaluated as psychiatrically normal. 

Service personnel records of record included the veteran's 
Performance Reports dated from 1970 to 1975.  Service 
personnel records also showed that the veteran was court-
martialed in January 1976, after pleading guilty to stealing 
money from the Plattsburgh Air Force Base Officer's Open 
Mess.  As a part of his sentence, the veteran was confined to 
hard labor for four months.  Prisoner summary records show 
that during his incarceration, he underwent both individual 
and group counseling.  No psychiatric diagnosis was rendered. 

In a Release/Termination Summary from Richard H. Hutchings 
Psychiatric Center dated from May 1981 to December 1984, it 
was noted that the veteran initially came there on 
recommendation from the Court after being charged with 
statutory rape.  He complained of depressive symptoms and a 
tendency to explode in violent anger when pressured.  He 
reported that he was nervous, scared, and had trouble 
sleeping at night.  The admission diagnosis was dysthymic 
disorder, adjustment disorder with mixed emotional features, 
and mixed personality disorder with borderline, paranoid, and 
dependent traits.  In May 1983 his diagnosis was reportedly 
changed to mixed personality disorder.  He reported that 
during service he managed an Officer's Club in the Air Force 
and reportedly took some money, was caught, and was fined.  
He claimed he did it to help a friend in distress who needed 
the money, and at other times he reportedly explained it away 
as a means of proving that the Air Force accounting system 
was faulty.  He also reported that he underwent a psychiatric 
evaluation in service.  The veteran's progress in his 
treatment plan was discussed, and it was noted that during 
the last 9 or 10 months of his treatment his follow-up had 
been sporadic and less regular.  At the time of his 
discharge, he had not been seen by the therapist for over two 
months, and the assumption was made that he was at the same 
level as he had been for the past year.  

In August 1997 the veteran filed an Application for 
Compensation or Pension, and essentially claimed service 
connection for obsessive compulsive disorder and depression, 
which he claimed began "about 1973".

In September 1997 the veteran submitted a personal statement, 
which he claimed was a result of his counselor at the Vet 
Center asking him to lay the groundwork that led to his 
present day problems.  In his statement the veteran contended 
that he was referred for a psychological evaluation in 
service after he accused the Club Officer of stealing booze 
that was missing.  He claimed he only had a couple of 
meetings with the doctor that did not result in any type of 
counseling.  He reported that he wished that there had been 
some type of counseling at that point because he believed 
that the rest of his life would have been totally different 
and he would not have given up on the Air Force so soon.  He 
claimed that he went back to work and things got worse, and 
that at one point he was misdirecting money (stealing) from 
the incoming checks of club members, and cashing them and 
pocketing the money.  He was finally caught, and indicated 
that he was court-martialed and sent to a retraining group, 
where he reportedly went through a series of counseling about 
his drinking.  He claimed he realized what it was doing to 
him, but his irrational outbursts and just getting mad and 
quitting resurfaced again, and he gave up on going back to 
work as an Administrative Specialist.  He reported that he 
also gave up on the Air Force and was given a discharge.  He 
reported that after service, he drifted from job to job.  He 
indicated that he started counseling at the Vet Center in 
1991 for his depression and to try to get help so that he 
could keep a job.  He claimed that this worked until 1995 
when "everything started piling up again".  He also 
described two jobs from which he was subsequently terminated.  

On VA psychiatric examination in November 1997 the veteran 
reported that while he was in service he drank considerably, 
but was able to give up drinking altogether following his 
time in service.  He reported that his jobs had been very 
unstable.  He reported he worked up to 6 or 7 jobs a year, 
and that he would just abruptly quit.  He indicated that he 
was currently employed full-time as a night auditor at a 
motel.  The diagnoses were obsessive compulsive neurosis and 
depressive personality disorder.  On VA general medical 
examination in November 1997 the impressions were 
satisfactory physical exam and history of anxiety.

Received by the RO in January 1998 was a statement from the 
veteran in which he indicated that he was back at work after 
being off 4 days after he blew up at the general manager of 
the hotel where he worked.  He claimed that the situation at 
work was the same as why he originally went to the vet 
counselor, and that he would take a small matter, blow it out 
of proportion, and then storm off and quit.  

In a statement dated in April 1999, the veteran essentially 
claimed that the Performance Reports he submitted showed the 
beginning of his psychiatric problems in service.  He claimed 
that the Performance Reports showed that within two years, 
his supervisors noted his problem with authority and his 
lashing out against authority.  He claimed that the first two 
Performance Reports were before his divorce and separation 
from his wife and daughter, and that these Performance 
Reports did not show any problems working with people.  He 
claimed that the last two Performance Reports showed while 
his working relations were going down, it was noted by his 
supervisors.  The veteran contended that he was never 
counseled about his problems, even though the Lt. Colonel 
indicated he was going to.  He also claimed he was never sent 
to have his psychiatric condition evaluated.  He claimed that 
his supervisors had the authority to recommend a psychiatric 
evaluation, and that if they had done that his life might 
have been different.  He contended that because of his 
problem, he had been unable to hold more than one job for 13 
months, and that most times his jobs only lasted 3 to 6 
months before he left.  He also indicated that he left his 
job as a night auditor in the hotel in October 1998 in 
"another irrational quitting".  He reported that he worked 
his ideal job as a club steward at the American Legion, but 
"blew up over being asked to bend the law" and was again 
looking for work.  


Analysis

Service Connection for Obsessive Compulsive Neurosis 
and Depressive Personality Disorder

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of a 
current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 310 
(1993).  

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim, if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for obsessive compulsive neurosis and 
depressive personality disorder is not well grounded.  To 
sustain a well grounded claim, the veteran must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ); Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumptive period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well-grounded, except where the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King, supra.  

On VA examination in 1997, the diagnoses included obsessive 
compulsive neurosis.  Accordingly, the Board finds that the 
veteran has a current disability; thus, he has satisfied the 
first requirement of Caluza.  As to the second requirement of 
Caluza, lay or medical evidence of incurrence or aggravation 
of a disease or injury in service, the Board notes that there 
are no findings of obsessive compulsive neurosis, 

or any other psychiatric disability during service, except 
for a personality disorder.  Although there is evidence 
showing that the veteran underwent evaluation in the Mental 
Health Clinic, there was no evidence of neurosis or 
psychosis, and although he underwent counseling while 
incarcerated, no psychiatric diagnosis was rendered.  
Additionally, he was found to be psychiatrically normal on 
his separation examination.  In addition, it is noted that 
while a personality disorder was diagnosed during and after 
service, personality disorders are not considered diseases 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Thus, the presence of a personality disorder 
does not establish the presence of current disability.

The Board also notes that the third requirement of Caluza has 
also not been satisfied, as there is no competent (medical) 
evidence showing a nexus between service and the veteran's 
current psychiatric disability.  Although the veteran 
contends that his behavior noted in service (in Performance 
Reports) shows the onset of his current psychiatric 
disability, and that his current psychiatric disability is 
related to his service, he must still provide competent 
medical evidence to show such a relationship.  Lay 
statements, such as the veteran's own assertions, are not 
competent evidence in this matter.  As a layperson, he does 
not have the expertise to establish a medical diagnosis.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

Absent competent medical evidence showing that the veteran's 
current psychiatric disability is related to service, the 
claim is not well-grounded, and he has not met the initial 
burden under 38 U.S.C.A. § 5107(a) as the evidence submitted 
does not cross the threshold of mere allegation.  Caluza, 
supra.  As the Board finds that the veteran's claim is not 
well grounded, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Service connection for obsessive compulsive neurosis and for 
a depressive personality disorder is denied.


REMAND

Because the veteran's claim of entitlement to a permanent and 
total disability rating for non-service-connected pension 
purposes is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.103(a), 3.159 (1999); Murphy, supra.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which he has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

The RO has identified the following non-service-connected 
disorder:  obsessive compulsive neurosis and depressive 
personality disorder, 30 percent disabling.  The veteran 
essentially contends that due to this psychiatric disability, 
he is unable to work, and is entitled to a total and 
permanent disability rating for non-service connected pension 
purposes.  

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is " . . . permanently 
and totally disabled from non-service-connected disability 
not the result of the veteran's willful misconduct[.]"  38 
U.S.C.A. § 1521 (West 1991 & Supp. 1999).  In this regard, 
the Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  The Court has held that 
each disability in a claim for pension benefits must be 
assigned a percentage rating, that the RO should discuss the 
diagnostic codes from the VA Schedule of Rating, and that a 
rating decision may not be based on an examination which was 
conducted before all relevant evidence was added.  See 
Roberts, supra.  Among the instructions provided in the 
aforementioned decisions of the Court is a requirement that 
the Board review the assignment of percentage ratings for 
each disability identified.  In instances where percentage 
ratings for one or more of the veteran's disabilities has not 
been assigned by the originating agency, further development 
is required so that the Board can undertake the review 
process set out by the Court.  Additionally, even where the 
RO has identified a disability and assigned a rating, further 
development may be required in order to properly apply the 
rating criteria.

Although the veteran was afforded a VA psychiatric 
examination in 1997, the Board finds that the evidence of 
record is inadequate for rating the severity of his 
psychiatric disability.  The Board initially notes that there 
are insufficient clinical findings on VA examination in 1997 
to rate the veteran's psychiatric disability under 38 C.F.R. 
§ 4.130, Diagnostic Code 9404.  Also, on VA examination in 
1997, the veteran reported that he saw a counselor at the 
Veteran Center "regularly for treatment", however, such 
treatment records have not yet been associated with the 
claims folder.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Accordingly, such treatment records 
should be obtained and associated with the claims folder, and 
the veteran should be scheduled for another VA psychiatric 
examination, with clinical findings in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9404.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated or 
examined him for his psychiatric 
disability since service.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  The veteran should undergo a VA 
psychiatric examination to determine the 
nature and severity of his psychiatric 
disability, to include an opinion on its 
impact on the veteran's social and 
industrial adaptability.  It is 
imperative that the examiner review the 
claims folders prior to the examination.  
The examiner should report the findings 
consistent with the appropriate 
regulatory criteria.  A Global Assessment 
of Functioning (GAF) score should be 
provided, and the examiner should explain 
the meaning of any score.  The examiner 
should provide supporting rationale for 
any opinion rendered.  

3.  When the foregoing is accomplished, 
the RO should review the veteran's claim, 
and ensure that the medical findings are 
sufficiently complete to evaluate his 
disability under the pertinent rating 
criteria.  Additional development should 
be taken as necessary.  When all 
requested development has been completed, 
the case should be reviewed by the RO and 
a rating decision prepared which lists 
all of the veteran's disabilities and the 
percentage evaluation assigned to each 
disability.  Thereafter, consideration 
should be given to whether the veteran 
meets the objective criteria for the 
assignment of a permanent and total 
rating for pension purposes as set forth 
in 38 U.S.C.A. § 1502(a)(1) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 4.15 (1999).  
If he does not meet this standard of 
pension eligibility, consideration should 
then be given to the question of whether 
he specifically is unemployable as a 
result of lifetime disability.  See 
Brown, supra.  This requires application 
of 38 C.F.R. § 3.321(b)(2) (1999) and 38 
C.F.R. § 4.17 (1999).  Consideration 
should include whether the veteran is 
unemployable by reason of disability, 
age, occupational background, or any 
other related factors.  § 3.321(b)(2). 

4.  If any action taken remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case and a reasonable 
period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

